Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 6, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146819 & (15)                                                                                         Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 146819
                                                                     COA: 314080
                                                                     Wayne CC: 94-002089-01-FC
  CORTEZ ROLAND DAVIS,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the January 16, 2013 order of the Court
  of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether the
  prohibition against “cruel and unusual punishments” found in the Eighth Amendment to
  the United States Constitution, and/or the prohibition against “cruel or unusual
  punishment” found in Const 1963, art 1, § 16, categorically bar the imposition of a life
  without parole sentence on a defendant under the age of 18 convicted of first-degree
  murder for having aided and abetted the commission of a felony murder; and (2) if such a
  categorical bar exists, whether it applies retroactively, under federal or state law, to cases
  that have become final after the expiration of the period for direct review. See Teague v
  Lane, 489 US 288; 109 S Ct 1060; 103 L Ed 2d 334 (1989); People v Maxson, 482 Mich
  385 (2008).

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of this Court when it will hear oral argument in People v Carp (Docket No.
  146478) and People v Eliason (Docket No. 147428). The Court will issue a separate
  scheduling order specifying the parameters for oral argument, including time limits and
  allocation of time.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 6, 2013
         h1105
                                                                                Clerk